Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 1 of 11 Page ID #:1077




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
         R.P.A.,                                           Case No. 2:19-cv-06543-SHK
12
                                          Plaintiff,
13
                              v.
                                                           OPINION AND ORDER
14
         ANDREW M. SAUL, Commissioner of
15       Social Security,
16                                         Defendant.
17
18            Plaintiff R.P.A.1 (“Plaintiff”) seeks judicial review of the final decision of the
19   Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying his application for supplemental security
21   income (“SSI”), under Title XVI of the Social Security Act (the “Act”). This
22   Court has jurisdiction under 42 U.S.C. § 1383(c)(3), and, pursuant to 28 U.S.C.
23   § 636(c), the parties have consented to the jurisdiction of the undersigned United
24   States Magistrate Judge. For the reasons stated below, the Commissioner’s
25   decision is REVERSED and this action is REMANDED for further proceedings
26   consistent with this Order.
27
     1The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 2 of 11 Page ID #:1078




 1                                   I.      BACKGROUND
 2          Plaintiff filed an application for SSI on May 31, 2016, alleging disability
 3   beginning on November 1, 2014. Transcript (“Tr.”) 151-57.2 Following a denial of
 4   benefits, Plaintiff requested a hearing before an administrative law judge (“ALJ”)
 5   and, on August 1, 2018, ALJ Michael D. Radensky determined that Plaintiff was
 6   not disabled. Tr. 15-22. Plaintiff sought review of the ALJ’s decision with the
 7   Appeals Council, however, review was denied on May 31, 2019. Tr. 1-6. This
 8   appeal followed.
 9                             II.     STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d at
23   1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2A certified copy of the Administrative Record was filed on December 12, 2019. Electronic Case
     Filing Number (“ECF No.”) 14. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                   2
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 3 of 11 Page ID #:1079




 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d 676,
 5   679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error is
 6   harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. § 416.920(a). Each step is potentially
26   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
27   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
28   at 1098; 20 C.F.R. § 416.920. The claimant carries the burden of proof at steps one
                                                 3
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 4 of 11 Page ID #:1080




 1   through four, and the Commissioner carries the burden of proof at step five.
 2   Tackett, 180 F.3d at 1098.
 3          The five steps are:
 4                  Step 1. Is the claimant presently working in a substantially gainful
 5          activity [(“SGA”)]? If so, then the claimant is “not disabled” within
 6          the meaning of the [] Act and is not entitled to [SSI]. If the claimant is
 7          not working in a [SGA], then the claimant’s case cannot be resolved at
 8          step one and the evaluation proceeds to step two. See 20 C.F.R.
 9          § 404.1520(b).[3]
10                  Step 2. Is the claimant’s impairment severe? If not, then the
11          claimant is “not disabled” and is not entitled to [SSI]. If the claimant’s
12          impairment is severe, then the claimant’s case cannot be resolved at
13          step two and the evaluation proceeds to step three. See 20 C.F.R.
14          § 404.1520(c).
15                  Step 3. Does the impairment “meet or equal” one of a list of
16          specific impairments described in the regulations? If so, the claimant is
17          “disabled” and therefore entitled to [SSI].                   If the claimant’s
18          impairment neither meets nor equals one of the impairments listed in
19          the regulations, then the claimant’s case cannot be resolved at step
20          three and the evaluation proceeds to step four.                  See 20 C.F.R.
21          § 404.1520(d).
22                  Step 4. Is the claimant able to do any work that he or she has
23          done in the past? If so, then the claimant is “not disabled” and is not
24          entitled to [SSI]. If the claimant cannot do any work he or she did in
25          the past, then the claimant’s case cannot be resolved at step four and
26
27
     3The Court has also considered the parallel regulations set forth in 20 C.F.R. § 416.920 et seq.,
28   when analyzing the ALJ’s denial of Plaintiff’s SSI application.
                                                     4
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 5 of 11 Page ID #:1081




 1         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
 2         § 404.1520(e).
 3                Step 5. Is the claimant able to do any other work? If not, then
 4         the claimant is “disabled” and therefore entitled to [SSI]. See 20
 5         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 6         the Commissioner must establish that there are a significant number of
 7         jobs in the national economy that claimant can do. There are two ways
 8         for the Commissioner to meet the burden of showing that there is other
 9         work in “significant numbers” in the national economy that claimant
10         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
11         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
12         subpt. P, app. 2. If the Commissioner meets this burden, the claimant
13         is “not disabled” and therefore not entitled to [SSI]. See 20 C.F.R. §§
14         404.1520(f), 404.1562. If the Commissioner cannot meet this burden,
15         then the claimant is “disabled” and therefore entitled to [SSI]. See id.
16   Id. at 1098-99.
17         B.     Summary Of ALJ’s Findings
18         The ALJ found at step one, that “[Plaintiff] has not engaged in [SGA] since
19   May 31, 2016, the application date (20 CFR 416.971 et seq.).” Tr. 17. At step two,
20   the ALJ found that “[Plaintiff] has the following severe impairments: peripheral
21   neuropathy (20 CFR 416.920(c)).” Id. At step three, the ALJ found that
22   “[Plaintiff] does not have an impairment or combination of impairments that meets
23   or medically equals the severity of one of the listed impairments in 20 CFR Part
24   404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).” Tr. 18.
25         In preparation for step four, the ALJ found that Plaintiff has the residual
26   functional capacity (“RFC”) to “perform the full range of medium work as defined
27   in 20 CFR 416.967(c).” Tr. 18. The ALJ then found, at step four, that “[Plaintiff]
28   is capable of performing past relevant work as a paralegal . . . as actually or generally
                                                5
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 6 of 11 Page ID #:1082




 1   performed” because “[t]his work does not require the performance of work-related
 2   activities precluded by [Plaintiff’s] [RFC] (20 CFR 416.965).” Tr. 21.
 3          The ALJ, therefore, found that “[Plaintiff] has not been under a disability, as
 4   defined in the . . . Act, since May 31, 2016, the date the application was filed (20
 5   CFR 416.920(F))” through August 1, 2018, the date the decision. Tr. 22.
 6          C.    Issues Presented
 7          In this appeal, Plaintiff raises two issues, whether the ALJ correctly:
 8   (1) “assessed probative medical evidence”; and (2) assessed Plaintiff’s subjective
 9   testimony. ECF No. 19, Joint Stip. at 3-4. The Court finds that Plaintiff’s second
10   issue is dispositive and addresses it below.
11          D.    Court’s Consideration Of Second Issue: ALJ’s Rejection Of
12          Plaintiff’s Subjective Testimony
13                1.     Parties’ Arguments
14          Plaintiff argues that the ALJ erred in rejecting his symptom statements:
15   (1) by “provid[ing] a single boilerplate paragraph in his decision” for rejecting
16   Plaintiff’s symptom statements; (2) by “failing to discuss which of [his] symptom
17   statements were contradicted by the medical evidence”; and (3) because the ALJ’s
18   finding that Plaintiff’s “‘mostly conservative treatment suggests that his
19   limitations and symptoms could be controlled by compliance with his regimen and
20   routinely following up with his providers’ . . . is incorrect.” Id. at 17 (quoting Tr.
21   20).
22          Defendant responds that “the ALJ’s determination that Plaintiff’s testimony
23   as to the extent and severity of his symptoms and limitations was not fully credible
24   was based on multiple permissible factors” and was “based on substantial evidence
25   in the record.” Id. at 21. Specifically, Defendant asserts that “the ALJ found
26   Plaintiff’s subjective symptom testimony was not fully consistent with the medical
27   evidence in the record” and that “[t]he ALJ found that Plaintiff’s treatment
28   regimen suggested that Plaintiff’s symptoms were largely controlled with
                                                6
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 7 of 11 Page ID #:1083




 1   treatment.” Id. at 20-21. Defendant cites various records to support this
 2   conclusion, most of which were not discussed by the ALJ. See Tr. 20-21 (citing Tr.
 3   20, 313, 643-44, 701-03, 760, 800, 811).
 4                2.    ALJ’s Consideration Of Plaintiff’s Symptom Testimony
 5         The ALJ began the analysis of Plaintiff’s symptom testimony by discussing
 6   Plaintiff’s symptom statements from the administrative hearing. Specifically, the
 7   ALJ noted that:
 8         At the administrative hearing, [Plaintiff] testified that he stopped
 9         working in 2014, and developed neuropathy in his feet. [Plaintiff]
10         testified that the pain triggers something in his brain, and he can easily
11         be distracted. [Plaintiff] also testified that he has difficulty walking on
12         the balls of his feet, as he gets short of breath, can stand for about half
13         an hour in one spot, can sit in one spot for half an hour and can walk for
14         short distances with breaks to stop. In addition, [Plaintiff] testified that
15         he is able to drive a car. Moreover, [Plaintiff] testified that he cleans his
16         room, vacuums, sleeps on the couch, watches television and reads
17         books. [Plaintiff] further testified that . . . he lives in a house with his
18         mother and godson.
19   Tr. 19.
20         After discussing Plaintiff’s symptom statements, the ALJ found that
21   Plaintiff’s “medically determinable impairments could not reasonably be expected
22   to cause the alleged symptoms; moreover, [Plaintiff’s] statements concerning the
23   intensity, persistence, and limiting effects of these symptoms are not entirely
24   consistent with the medical evidence and other evidence in the record for the
25   reasons explained in this decision.” Id. The ALJ added that Plaintiff’s “mostly
26   conservative treatment suggests that his limitations and symptoms could be
27   controlled by compliance with his regimen and routinely following up with his
28   providers.” Tr. 20.
                                                7
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 8 of 11 Page ID #:1084




 1                3.    Standard To Review Plaintiff’s Pain Related Claims
 2         When a claimant has medically documented impairments that “might
 3   reasonably produce the symptoms or pain alleged and there is no evidence of
 4   malingering, the ALJ must give ‘specific, clear, and convincing reasons for
 5   rejecting’ the testimony by identifying ‘which testimony [the ALJ] found not
 6   credible’ and explaining ‘which evidence contradicted that testimony.’” Laborin
 7   v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017) (emphasis in original) (quoting
 8   Brown-Hunter v. Colvin, 806 F.3d 487, 489, 494 (9th Cir. 2015). “This is not an
 9   easy requirement to meet: ‘the clear and convincing standard is the most
10   demanding required in Social Security cases.’” Garrison v. Colvin, 759 F.3d 995,
11   1015 (9th Cir. 2014) (quoting Moore v. Comm’r Soc. Sec. Admin., 278 F.3d 920,
12   924 (9th Cir. 2002)).
13         “The ALJ may consider inconsistencies either in the claimant’s testimony or
14   between the testimony and the claimant’s conduct.” Molina v. Astrue, 674 F.3d
15   1104, 1112 (9th Cir. 2012). Also, while an ALJ cannot reject the severity of
16   subjective complaints solely on the lack of objective evidence, the ALJ may
17   nonetheless look to the medical record for inconsistencies. See Morgan v. Comm’r
18   Soc. Sec. Admin., 169 F.3d 595, 599-600 (9th Cir. 1999) (finding that “[t]he ALJ
19   provided clear and convincing reasons for rejecting [Plaintiff’s] testimony” by
20   “point[ing] to specific evidence in the record—including reports by [Plaintiff’s
21   doctors]—in identifying what testimony was not credible and what evidence
22   undermined [Plaintiff’s] complaints.”).
23                4.    ALJ’s Decision Is Not Supported By Substantial Evidence
24         Here, as an initial matter, the Court agrees with Plaintiff’s argument that the
25   ALJ’s inclusion of the vague boilerplate finding at the outset of the ALJ’s
26   analysis—that Plaintiff’s statements were “not entirely consistent with the medical
27   evidence and other evidence in the record for the reasons explained in this
28   decision”—does nothing to assist this Court with its analysis of the ALJ’s finding.
                                               8
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 9 of 11 Page ID #:1085




 1   Tr. 19; see Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir.
 2   2014) (finding that “[a]n ALJ’s ‘vague allegation’ that a claimant’s testimony is
 3   ‘not consistent with the objective medical evidence,’ without any ‘specific findings
 4   in support’ of that conclusion is insufficient for our review” and that this
 5   “language . . . in ALJ decisions adds nothing” to the Court’s analysis of the ALJ’s
 6   finding (internal citations omitted)).
 7         The Court finds, however, that the mere inclusion of this boilerplate
 8   language was harmless and does not constitute reversible error. See Laborin, 867
 9   F.3d at 1154-55 (finding “that inclusion of [similar] flawed boilerplate language is
10   not, by itself, reversible error and can be harmless. It does not, however, add
11   anything to the ALJ’s determination of either the RFC or the claimant’s
12   credibility.”) (internal citation omitted); but see Brown-Hunter, 806 F.3d at 494
13   (finding harmful legal error where “the ALJ failed to identify the testimony she
14   found not credible” and “did not link that testimony to the particular parts of the
15   record supporting her non-credibility determination.”).
16         Similarly unpersuasive is Defendant’s citation to various records not
17   discussed by the ALJ that Defendant argues supports the ALJ’s aforementioned
18   boilerplate finding. See Stout, 454 F.3d at 1054 (the Court cannot affirm an ALJ’s
19   decision on grounds not invoked by the Commissioner) (citation omitted).
20         With respect to the ALJ’s finding that Plaintiff’s “mostly conservative
21   treatment suggests that his limitations and symptoms could be controlled by
22   compliance with his regiment and routinely following up with his providers[,]” Tr.
23   20, the record does not support the ALJ’s finding for two reasons.
24         First, the ALJ considered only some of Plaintiff’s symptom statements,
25   while ignoring evidence demonstrating that Plaintiff’s limitations were greater than
26   the ALJ acknowledged. See Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th
27   Cir. 2001) (holding an ALJ cannot selectively rely on some entries in plaintiff’s
28   records while ignoring others).
                                               9
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 10 of 11 Page ID #:1086




  1         For example, the ALJ found that Plaintiff was able to drive a car. Tr. 19.
  2   While Plaintiff testified that he can drive himself to the grocery store and doctor,
  3   Plaintiff also testified that he relies on “car pool[ing] with another” person for his
  4   regular transportation needs that exceed forty-five minute trips, and Plaintiff “was
  5   dropped off” at the administrative hearing “by Uber.” Tr. 41. Thus, the ALJ
  6   failed to consider or discuss evidence that Plaintiff had a limited ability to drive.
  7         Moreover, the ALJ noted that Plaintiff’s activities of daily living (“ADLs”)
  8   included cleaning his room and vacuuming, Tr. 19, however, the ALJ did not
  9   consider or discuss Plaintiff’s testimony that Plaintiff does not cook or do laundry
 10   and that Plaintiff relies on his eighty-year-old mother whom he lives with to
 11   complete these tasks. Tr. 43-44. Thus, Plaintiff’s ADLs were more limited than
 12   the ALJ acknowledged.
 13         Second, contrary to the ALJ’s finding, the record reveals that Plaintiff’s
 14   symptoms and limitations were not controlled by Plaintiff’s compliance with his
 15   treatment regimen. See e.g. Tr. 811, 813 (Plaintiff’s medical record noting that
 16   Plaintiff’s “[j]oint pain has improved, but [Plaintiff] still has severe 8/10 burning
 17   pain in both feet[,]” Plaintiff is “taking higher dose of Lyrica [without] relief[,]”
 18   Plaintiff “is unable to stand for prolonged periods of time[,]” and Plaintiff
 19   “[w]ould like pain to be relieved so he can start to work again.”); see also Tr. 815,
20    817, 819, 821, 823, 825 (Plaintiff’s pain remaining at 7/10 on medication); Tr. 794-
 21   803 (continuing foot pain and numbness noted, bilateral steroid injections in
 22   Plaintiff’s feet noted).
 23         Accordingly, because the ALJ selectively relied on some evidence in the
 24   record while ignoring other evidence indicating that Plaintiff’s limitations were
 25   more severe than the ALJ found, and because there is extensive evidence in the
 26   record indicating that Plaintiff’s symptoms and limitations were not controlled by
 27   Plaintiff’s medications, the Court finds that the ALJ’s rejection of Plaintiff’s
 28   symptom statements is not supported by substantial evidence in the record. As
                                                 10
Case 2:19-cv-06543-SHK Document 20 Filed 05/18/20 Page 11 of 11 Page ID #:1087




  1   such, the Court finds that remand for further proceedings is necessary so that the
  2   Commissioner may reassess Plaintiff’s symptom statements. Because the Court
  3   remands as to this issue, it does not reach Plaintiff’s remaining assignment of error.
  4                                 IV.    CONCLUSION
  5         Because the Commissioner’s decision is not supported by substantial
  6   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
  7   REVERSED and this case is REMANDED for further administrative proceedings
  8   under sentence four of 42 U.S.C. § 405(g). See Garrison, 759 F.3d at 1009
  9   (holding that under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have
 10   power to enter . . . a judgment affirming, modifying, or reversing the decision of the
 11   Commissioner . . . , with or without remanding the cause for a rehearing.”)
 12   (citation and internal quotation marks omitted).
 13         IT IS SO ORDERED.
 14
 15
      DATED: 05/18/2020                ________________________________
 16                                    HONORABLE SHASHI H. KEWALRAMANI
 17                                    United States Magistrate Judge
 18
 19
20
 21
 22
 23
 24
 25
 26
 27
 28
                                               11
